       Case 2:20-cv-00045-HCN-CMR Document 3 Filed 01/28/20 Page 1 of 5




       Thomas M Zakis
N ame:
Address: 1099 West Temple C208 Salt Lake City UT 84101
Telephone: 801 554-8246                                                         -_: ·-   .
                                                                                .. --,;..i       iCT OF UL\H

                                                                                             . ~·-:.~ f Y Ct Env:
~~~~~~~~~~~~~~~~~~~~~_R_E_C_E!VEDCLERK

                          IN THE UNITED STATES DISTRICT COURT                                      JAN 2 3 2020
                         DISTRICT OF UTAH-     Central DIVISION
                                                                                             U.S. DISTRICT COURT
Thomas M Zakis


         Plaintiff,
                                                            COMPLAINT
v.
MetTel

                                                            Case: 2:20-cv-00045
                                                            Assigned To: Nielson, Howard C., Jr
                                                            Assign. Date: 1/23/2020
                                                            Description: Zakis v. MetTel

         Defendant(s).




                                      A. JURISDICTION

This action is brought pursuant to Title VII of the Civil Rights Act of 1964 as amended, for
employment discrimination. Jurisdiction is specifically conferred on this Court by 42 U.S.C. §
2000e(5). Equitable and other relief are also sought under 42 U.S.C. § 2000e(5)(g). Jurisdiction is
also based on 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. §§ 1981 et seq. Where employment
discrimination based upon age is alleged, jurisdiction is conferred by 29 U.S.C. §§ 626(c)(l) and
appropriate relief is also sought.


                                          B. PARTIES

1.       Name of plaintiff:
         Present mailing address:     MetTel Human Resources and Legal
                                      55 Water St 32nd fl, New York, NY 10041
     Case 2:20-cv-00045-HCN-CMR Document 3 Filed 01/28/20 Page 2 of 5




2.   Name of first defendant:                    MetTel Human Resources
     Present mailing address or
     business location:             55 Water St 32nd fl, New York, NY 10041




3.   Name of second defendant:               MetTel Salt Lake City Utah Office
     Present mailing address or
     business location:              420 E S Temple #560, Salt Lake City, UT
                                                     84111



4.   Name of third defendant:
     Present mailing address or
     business location:




     (Use additional sheets if necessary.)


                                  C. NATURE OF CASE

1.   The address at which I sought employment or was employed by the defendant(s) is:

                                     420 E S Temple #560, Salt Lake City, UT
                                                     84111



2.   The discriminatory acts occurred on or about:

                                                        09/21//2018
                                    (Month, Day, Year)

3.   I filed charges with the Anti Discrimination Division of the Utah State Industrial
     Commission regarding the defendant's discriminatory conduct on or about:


                                    (Month, Day, Year)
     Case 2:20-cv-00045-HCN-CMR Document 3 Filed 01/28/20 Page 3 of 5



4.    I filed charges with the Equal Employment Opportunity Commission regarding the
     defendant's discriminatory conduct on or about:

                                                          09/21/2018
                                     (Month, Day, Year)

5.   The Equal Employment Opportunity Commission sent the attached "Notice of Right to Sue"
     which I received on:
                                                          11/21/2019
                                     (Month, Day, Year)

     (Please attach the "Notice of Right to Sue" to this complaint.)


6.   The discriminatory acts that are the basis of this suit are:

             a. [=:J         Failure to employ me
             b. [=:J         Failure to promote me
             c. [=:J         Termination of my employment
             d.   CJ         Demotion
             e.   CJ         Denied equal pay/work
             f.   [=:J       Sexual harassment
             g.   [=:J       General harassment
             h.   [=:J       Other acts (Be specific: Attach an additional sheet if necessary)




7.   Defendant's conduct is discriminatory with respect to:

             a.   CJ         my race                 d.    [=:J        my religion
             b.   CJ         my color                e. CJ             my national origin
             c. [=:J         my sex                  f.    CJ          my age


8.   I believe that the defendant is still committing these acts against me.

             _L]_yes          CJ     no


                                   D. CAUSE OF ACTION

1.   I allege that the defendant has discriminated against me and that the following facts form the
     Case 2:20-cv-00045-HCN-CMR Document 3 Filed 01/28/20 Page 4 of 5



     basis for my allegations:

     a.     (1)     Count I: Offered of employment extended

            (2)     Supporting Facts: (Describe exactly what each defendant did or did not do.
                    State the facts clearly, in your own words without citing any legal
                    authority. Use additional sheets if necessary.)

                     Offer of employment was extended both verbally and in email
                     correspondence from hiring Manager Jeremy Phelps and HR
                     representative Joshua Reis informing formal offer letter in process

     b.      (1)    Count II: Offer rescinded no explanation after I sent in identificatino for I-9

            (2)     Supporting Facts:
                     I senl in identification for 1-9 form Utah drivers License and Social Security Card. All communications ceased from MetTcl. I
                     requested a copy of background invenstigation and received no response. I hired an attorney who again requested a copy of the
                     background investigation. MetTel staff replied it was not conducted. After filing a charge a legal representative advised the reason
                     for rescinding the offer was based on a background investigation and a report for driving on suspension was noted in 20 l 0. This is a
                     false report I have never had any convictions for driving on suspension. They conducled the background investigation after
                     rescinding the offer so it wus no authorized and ir presented inaccurute information. I believe the offer was presented by a much
                     younger applicant. Upon a tour of the support floor it was obvious no rep where 40 or over




                                                             E. INJURY

1.   How have you been injured by the actions of the defendant(s)?

             Loss of income affected my ability to earn a living. Kept me from
             seeking other employment as I was assured a fonnal offer letter was
             pending. Lost wages, affected my personal mental health well being in a
             negative mannger. Provided false information defaming my character.




                                          F. REQUEST FOR RELIEF

2.   I believe I am entitled to the following relief:

             Loss wages both actual and forecasted. Offer of employment to be
             fulfilled.
           Case 2:20-cv-00045-HCN-CMR Document 3 Filed 01/28/20 Page 5 of 5




                         DECLARATION UNDER PENALTY OF PERJURY

The undersigned declares under penalty of perjury that he/she is the plaintiff in the above action, that
he/she has read the above complaint and that the information contained therein is true and correct.
28 U.S.C. § 1746; 18 U.S.C. § 1621.


Executed       at_S=-:~_L_~_
                          1 _on ;J.'3 rl JCP4f- 1.9" )~) O
                   (Location)

      ~,£2~)-:z
Sign~                           p
H:\prose\vii.gui
